Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  140978 & (36)                                                                                       Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  JANE FORD,                                                                                           Diane M. Hathaway
            Plaintiff-Appellant,                                                                      Alton Thomas Davis,
                                                                                                                         Justices
  v                                                                 SC: 140978
                                                                    COA: 288416
                                                                    Oakland CC: 2007-085235
  NATIONAL CHURCH RESIDENCES, INC.,
  d/b/a MEADOW CREEK VILLAGE,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The application for leave to appeal the January 12, 2010 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.

        KELLY, C.J., and CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 3, 2010                    _________________________________________
         p1027                                                                 Clerk